DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.
 
Claim Status
This office action is in response to the filing of 06/04/2021. Claims 1-18 are currently pending.

Allowable Subject Matter
Claim1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 10 recite a pair of articulation locks which lock the orientation of shaft, end effector and rotating member in relative to one another, wherein one lock 
The prior art of record discloses two locks, wherein one lock locks the proximal articulation link and the other lock locks the distal articulation lock, as such, the prior art of record fails to disclose the proximal articulation lock being locked into a fixed position by two discrete locks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        09/03/2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731